[Cite as Kavanaugh v. Collins, 2012-Ohio-602.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 97264



                       PAUL K. KAVANAUGH, ET AL.
                                                       PLAINTIFFS-APPELLEES

                                                 vs.


                            CARL A. COLLINS, ET AL.

                                                       DEFENDANTS-APPELLANTS



                            JUDGMENT:
                AFFIRMED IN PART, REVERSED IN PART,
                          AND REMANDED


                                     Civil Appeal from the
                               Cuyahoga County Common Pleas Court
                                     Case No. CV-204875

        BEFORE:           Boyle, P.J., Sweeney, J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED:                      February 16, 2012
                                          2

FOR APPELLANT

Carl A. Collins, Jr., pro se
12621 Walnut Hill Drive
North Royalton, Ohio 44133


ATTORNEYS FOR APPELLEES

David S. Brown
Robert B. Weltman
Weltman, Weinberg & Reis Co., L.P.A.
Lakeside Place, Suite 200
323 West Lakeside Avenue
Cleveland, Ohio 44113




MARY J. BOYLE, P.J.:

         {¶1} Defendant-appellant, Carl Collins, appeals from the trial court’s judgment

granting plaintiff-appellee Kenneth Snippel’s motion for the turnover of property,

namely, a 2006 Chevrolet Trailblazer.    Collins contends that the trial court erroneously

granted the motion without considering Collins’s exempted interest in the automobile of

$3,225 under R.C. 2329.66(A)(2).        We find that the trial court properly granted

Snippel’s motion but agree that Collins is entitled to a $3,225 exemption.            We

accordingly affirm in part and remand for the trial court to include the exemption in the

order.

                               Procedural History and Facts
                                          3

       {¶2} In March 1992, Paul Kavanaugh obtained a judgment against Collins in the

amount of $18,532 plus interest at the rate of 10 percent from March 3, 1992, arising

from services rendered by Kavanaugh to Collins.         On June 24, 1996, Kavanaugh

assigned his judgment against Collins to Snippel. In 2003, Snippel moved to revive the

judgment, which was granted by the trial court.

       {¶3} Since the granting of the motion to revive judgment, Snippel has sought to

collect on the judgment. On June 22, 2011, Snippel filed a motion for the turnover of

property requesting the trial court to order Collins to turn over his 2006 Chevrolet

Trailblazer pursuant to R.C. 2333.21 and that the proceeds of the sale be applied toward

Snippel’s judgment. Snippel presented evidence that Collins owns the vehicle free and

clear of any liens.

       {¶4} Collins opposed the motion, claiming that he was entitled to two separate

exempted interests under R.C. 2329.66 and that L.C. Winkel held a lien on the vehicle.

Collins, however, provided no documentation or evidence in support of this alleged lien.

       {¶5} The trial court subsequently held a hearing on the motion and ultimately

granted it, ordering Collins to turn over his vehicle to be sold and the proceeds to be

applied toward the judgment.

       {¶6} Collins now appeals, raising a single assignment of error.

                               R.C. 2329.66(A)(2) Exemption

       {¶7} In his sole assignment of error, Collins argues that the trial court erred in
                                             4

ordering the turnover of the property without first allowing the exemption under R.C.

2329.66(A)(2), which provides as follows:

       Every person who is domiciled in this state may hold property exempt from
       execution, garnishment, attachment, or sale to satisfy a judgment or order, as
       follows: * * * The person’s interest, not to exceed three thousand two
       hundred twenty-five dollars, in one motor vehicle[.]

       {¶8} Notably, Snippel concedes that Collins is entitled to this exemption and that

the first $3,225 of the sale of the vehicle shall be distributed to Collins. To the extent that

Collins argues that the trial court is precluded from ordering the turnover of the vehicle,

however, we disagree. First, Collins fails to offer any legal citation in support of this

proposition.   Second, we find no evidence in the record that another party holds a lien on

the vehicle.   Accordingly, we sustain the first assignment of error in part and order the

trial court to issue a new journal entry that includes the exemption under R.C.

2329.66(A)(2), thereby ordering Snippel to pay Collins $3,225 upon sale of the vehicle.

We otherwise affirm the trial court’s judgment granting Snippel’s motion for the turnover

of the property.

       {¶9} Judgment affirmed in part, reversed in part, and remanded for further

proceedings consistent with this opinion.

       It is ordered that appellees and appellant share the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.
                                         5

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY J. BOYLE, PRESIDING JUDGE

JAMES J. SWEENEY, J., and
SEAN C. GALLAGHER, J., CONCUR